IN THE SUPREME COURT OF TENNESSEE
                                AT JACKSON
                                                                FILED
                                                               December 13, 1999

                                             FOR PUBLICATIONCecil Crowson, Jr.
                                                           Appellate Court Clerk
CORETTA SCOTT KING,                   )      Filed: December 13, 1999
MARTIN LUTHER KING, III,              )
BERNICE KING, DEXTER SCOTT            )
KING, and YOLANDA KING,               )
                                      )      SHELBY CIRCUIT
      Plaintiffs,                     )      NO. W1999-00984-SC-S10-CV
                                      )
v.                                    )
                                      )
LOYD JOW ERS, and other unknown       )
co-conspirators,                      )
                                      )
      Defendants,                     )
                                      )
and                                   )
                                      )
MEMPHIS PUBLISHING COMPANY,           )
                                      )
      Intervenor.                     )




FOR PLAINTIFFS:           FOR INTERVENOR:          FOR DEFENDANTS:

William F. Pepper         Lucian T. Pera           Lewis K. Garrison, Sr.
Memphis, Tennessee        Memphis, Tennessee       Memphis, Tennessee

Juliet Hill Akines        Kathy Laughter Laizure
Memphis, Tennessee        Memphis, Tennessee




                               OPINION



Reversed, Trial Court
Order Vacated.                                                  PER CURIAM
       We granted the application for permission to appeal filed by Memphis

Publishing Company,1 doing business as The Commercial Appeal (“MPC”), to

consider whether the trial court had authority to deny MPC access to jury selection

in a trial ongoing in the Circuit Court of Shelby County. For the reasons

discussed, we find that the trial court did not have authority to deny the newspaper

access to voir dire, and we therefore vacate the order of the trial court denying

MPC access to the voir dire and to the transcript of the voir dire proceedings.

       The plaintiffs, Coretta Scott King, Martin Luther King, III, Bernice King,

Dexter Scott King, and Yolanda King, the family of Dr. Martin Luther King, Jr.,

have brought a wrongful death suit against the defendant Loyd Jowers, one of a

number of alleged conspirators in the assassination of Dr. King. The trial of the

case began on November 15, 1999, in the Circuit Court of Shelby County. On

that date, the trial court, apparently acting sua sponte, closed jury selection

proceedings to the press. MPC intervened in the proceedings on that date to

object to the closure. The trial court refused to allow access to voir dire, stating:

       This case is such that I feel that the jurors should be protected from
       public scrutiny and that the public shall not be aware of who they
       are. I don’t want - and I’m going to assure them when we voir dire
       them that they will remain anonymous. And for that reason they will
       feel free to participate in the trial process. That’s my ruling.

       The next morning, MPC again appeared to present for entry an order

denying its request for access and reflecting the court’s granting of permission to

file an interlocutory appeal. Because voir dire had been completed the preceding

day, MPC requested that the trial court release the transcript of the proceedings,

but the motion was denied.

       MPC thereafter filed an application for permission to appeal pursuant to

Tenn. R. App. P. 9 and 10, alternatively. On November 19, 1999, the Court of

Appeals denied the application. On November 22, 1999, MPC filed an application

       1
         Memphis Publishing Company publishes The Commercial Appeal, a daily newspaper of
general circulation in Memphis, Tennessee and the surrounding area.


                                            2
for permission to appeal pursuant to Tenn. R. App. 10 or 11, alternatively, in this

Court. MPC also sought expedited review of the application. On November 24,

1999, this Court granted the application. We now reverse and vacate the trial

court’s order refusing MPC access to voir dire and the transcript of the voir dire

proceedings.

       The trial court relied upon Tennessee Supreme Court Rule 30 (Media

Guidelines) to close the jury selection proceedings. It cited Rule 30(C)(2) which

provides that “[m]edia coverage of jury selection is prohibited,” and section (D)(2)

which provides, in part, that

       [t]he presiding judge has the discretion to refuse, limit, terminate, or
       temporarily suspend, media coverage of an entire case or portions
       thereof, in order to (i) control the conduct of the proceedings before
       the court; (ii) maintain decorum and prevent distractions; (iii)
       guarantee the safety of any party, witness, or juror; and (iv) ensure
       the fair administration of justice in the pending cause.

       What the trial judge overlooked, however, is that Rule 30 pertains to

broadcast and recording media coverage of court proceedings. “Coverage” is

specifically defined in the rule to mean “any recording or broadcasting of a court

proceeding by the media using television, radio, photographic, or recording

equipment.” Supreme Court Rule 30(B)(1). In this case MPC sought to have its

employees attend and report on the court proceedings. Rule 30 does not apply to

print coverage. Because the request for access did not seek to record,

photograph, or broadcast the proceedings, Rule 30 was inapplicable.

       We have reviewed the appendix filed with the application for permission to

appeal and can find no justification for the closing of jury selection proceedings in

this trial proceeding. See State v. James, 902 S.W.2d 911, 914 (Tenn. 1995)

(discussing closure of juvenile proceedings and holding that the court shall not

close proceedings unless it determines that failure to do so would result in

particularized prejudice to the party seeking closure that would override the

public’s compelling interest in open proceedings); State v. Drake, 701 S.W.2d
3
604, 608 (quoting Waller v. Georgia, 467 U.S. 39, 48, 104 S. Ct. 2210, 2216

(1984), and stating that before closure of a proceeding may occur, the party

seeking to close the hearing must advance an overriding interest that is likely to

be prejudiced).2 Accordingly, the orders of the Court of Appeals and trial court

are reversed. The order denying MPC access to voir dire and a transcript of voir

dire is vacated.




                                                              PER CURIAM




        2
          State v. Drake involved closure of pre-trial proceedings in a criminal trial; however, the
United States Supreme Court has noted that “historically both civil and criminal trials have been
presump tively open.” Rich mo nd N ews pap ers, In c. v. V irginia , 448 U.S . 555, 580 , n. 17, 100 S. Ct.
2814, 2829, n. 17 (1980).


                                                     4